Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 08/23/2022. Claims 1-13 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1).
Regarding claim 1, Zimmer teaches a pneumatic tire (Para. [0013]) comprising a first land portion (Fig 1, Ref. Num. 2) that is provided on a sidewall portion and projects to an outer side in a tire width direction (the marking may be formed on a sidewall surface that is raised from the surroundings (Para. [0046]; Fig. 2A, Ref. Num. 6A, Para. [0054])) and extends in a tire circumferential direction. Zimmer doesn’t explicitly teach that the first land portions extends over the entire tire circumferential direction; however, it would have been obvious to one of ordinary skill in the art to make the first land portion extend across the entire tire circumferential direction as figure 1 shows the first land portion extending past the lettering and one skilled in the art would have found it obvious to continue the band around the rest of the circumferential length of the tire so lettering could be placed on different areas of the sidewall. Zimmer also teaches that a plurality of second land portions are provided (Fig. 1, Ref. Num. 4) in a central portion of the first land portion, project to an outer side in the tire width direction (Fig. 2A, Ref. Num. 4), and are disposed apart from each other in the tire circumferential direction and could have more second land portions disposed on the portion of the tire not shown to be disposed in the entire tire circumferential direction. The second land portions are separated in the tier circumferential direction (Fig. 1, Ref. Num. 4) and while figure 1 shows the second land portion not being in the same shape, that is merely a preferred embodiment as the second land portions can be any kind of indicia (Para. [0015]) so It would have been obvious to one of ordinary skill in the art for a plurality of them to be in the same shape. 
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claim 1 above, and further in view of Jaroslav (CH 702363, with English Machine Translation).
Regarding claim 2, Zimmer does not teach that the first land portion is provided in the radial upper half of the tire.
In an analogous art, Jaroslav teaches a tire where the display markings of the tire (which would include the first land portion) are provided in the upper third of the sidewall of the tire in the radial direction (Fig. 2, Ref. Num. 11, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer with Jaroslav to have the display markings of the tire be found in the upper third of the tire sidewall in the radial direction. This modification will make it easier to read the display markings while the ire is mounted to the vehicle (Jaroslav, Para. [0013]).
Regarding claims 3 and 7, Zimmer in view of Jaroslav teaches that the display markings (which include both the first and second land portions) should be provided in the upper third of the sidewall of the tire. That would mean at most, the tire radial dimension of the first land portion would be 33% of the tire cross-sectional height. Zimmer in view of Jaroslav does not expressly disclose a value of 20% or more and 40% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the first land portion within the claimed range since Zimmer in view of Jaroslav discloses the radial height of the first land portion as no greater than 33% of the tire radial height, said range overlapping the claimed range.
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claims 1, 2, and 3 above, and further in view of Jaroslav (CH 702363) and Kudo (US 2013/0068362 A1).
Regarding claims 4, 8, and 9, Zimmer does not teach the radial height of the second land portions relative to the height of the first land portions; however, Jaroslav teaches that the display markings are located in the top third of the tire (Fig. 2, Ref. Num. 11) so the maximum radial height of the first land portion is 33% of the tire cross-sectional height.
In an analogous art, Kudo teaches that the radial height (Fig. 1, Ref. Num. Ha) of embossed marks (letters) (Fig. 2, Ref. Num. 9) is between 10% and 25% of the tire cross-sectional height (Para. [0045]). Using the height of the first land portion as 33% of the tire cross-sectional height and the height of the second land portions (letters) as between 10% and 25%, you will find that the radial height of the second land portions is between 30% and 75% of the radial height of the first land portions. Zimmer in view of Jaroslav and Kudo does not expressly disclose a value of 50% or more and 80% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the second land portions relative to the first land portion within the claimed range since Zimmer in view of Jaroslav and Kubo discloses the to the first land portion as between 30% and 75%, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer and Jaroslav with Kubo to have the radial height of the second land portions be between 10% and 25% of the tire cross-sectional height. This modification will lower the probability of cracks forming while allowing the marks to be visible (Kubo, Para. [0045]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) as applied to claim 1 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claim 5, Zimmer does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) in view of Jaroslav (CH 702363) as applied to claims 2 and 3 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claims 10 and 11, Zimmer in view of Jaroslav does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer and Jaroslav with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2006/0032569 A1) in view of Jaroslav (CH 702363) and Kudo (US 2013/0068362 A1) as applied to claim 4 above, and further in view of Nakajima (US 2019/0291516 A1).
Regarding claim 12, Zimmer in view of Jaroslav and Kudo does not teach the projection height of the second land portion relative to the first land portion.
In an analogous art, Nakajima teaches a tire with a base portion (first land portion) (Fig. 1, Ref. Num. 5) and letters (second land portions) projecting from that base portion (Fig. 1, Ref. Num. 4) where the height of the second land portions is not constant and projects to a maximum value of Hx (Fig. 3b, Ref. Num. Hx). The value of Hx is larger than the projecting height of the first land portion (Para. [0032]). Zimmer does not expressly disclose a value of 100% or more and 400% or less; however, it would have been obvious to a person of ordinary skill in the art to configure the projection height of the second land portion relative to the first land portion within the claimed range since Nakajima discloses the projection height of the second land portion as greater than the projection height of the first land portion (Para. [0032]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmer, Jaroslav, and Kudo with Nakajima in order to have the second land portions project at a variable height that is larger than the projection height of the first land portion. This modification will increase legibility of the letters (Para. [0032]).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Ohara (US 2013/0139936) and Zimmer et al. (US 2006/0032569 A1).
Regarding claim 1, Ohara teaches a first land portion (Fig. 2, Ref. Num. 36) that is located on the tire sidewall and projects towards the outer side as well as second land portions (Fig. 2, Ref. Num. 40) that project from the first land portion and are separated from each other and formed in the same shape. However, the second land portions of Ohara are not located in the central portion of the first land portions as the radial ends of the second land portions are located in the same location as the radial ends of the first land portion. Zimmer teaches all the limitations of claim 1; however, Zimmer does not teach presence a connecting portion that connects at least two of the second land portions and it would not be obvious to connect multiple of the indicia (second land portions) of Zimmer with a connecting portion as that would hamper the design of the specific indicia. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a connecting portion that protrudes to an outer side in the tire width direction from the first land portion and extends in the tire circumferential direction to connect two of the second land portions adjacent to each other in the tire circumferential direction, as required by claim 6.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 	
Applicant argues that the second land portion are not dispersedly disposed in the entire circumferential direction to be separated in the tire circumferential direction nor formed in the same shape. The second land portions of Zimmer are disposed apart from each other in the tire circumferential direction as to be separated and could have more second land portions disposed on the portion of the tire not shown to be disposed in the entire circumferential direction. Figure 1 does show the second land portion not being in the same shape; however, that is merely a preferred embodiment as the second land portions can be any kind of indicia (Para. [0015]) so It would have been obvious to one of ordinary skill in the art for a plurality of them to be in the same shape. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749